KENT, C. J.
The appellant claims on this appeal that the verdict is contrary to the evidence, the ground of the contention being that the defendant had conclusively established that the homicide was justifiable, because committed in self-defense. The homicide being admitted as proved, the question whether the facts and circumstances justified the act was peeuliarily one for the jury, and was properly submitted to the jury by the court under proper instructions relative to the law of self-defense. That the jury disbelieved the evidence adduced on the part of the defendant in that respect is evident from their verdict, and an examination of the record shows that in that event the verdict was a proper one and sustained by the evidence adduced by the prosecution. The judgment of the district court is affirmed.
SLOAN, J., and DAVIS, J., concur.